                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


    LISA NELSON;

         Plaintiff,                               MEMORANDUM DECISION AND ORDER
                                                  GRANTING MOTION TO DISMISS
    v.
                                                  Case No. 2:18-cv-00189-JNP-DBP
    JO ANN BUECHLER, LENA EDENTON,
    SALT LAKE COUNTY, and LIFE                    District Judge Jill N. Parrish
    INSURANCE COMPANY OF NORTH
    AMERICA,

         Defendants.



         Before the court is a motion to dismiss brought by defendants Jo Ann Buechler and Lena

Edenton. [Docket 37]. The court GRANTS the motion and dismisses plaintiff Lisa Nelson’s claims

against these defendants.

                                       BACKGROUND 1

         Nelson, Buechler, and Edenton worked for Salt Lake County. In 2003, a personal dispute

developed between Nelson, on one side, and Buechler and Edenton, on the other. Nelson alleges

that between 2003 and 2005, Buechler and Edenton lodged a number of official complaints against

her, erroneously claiming that Nelson had engaged in time-card fraud. In June 2005, Nelson

received approval to transfer to a different department with better career opportunities. But

Buechler, who then worked in the auditor’s office held up the transfer paperwork for a period of




1
 For the purpose of this motion to dismiss, the court accepts as true the allegations contained in
the operative complaint. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007).
time. In September 2005, Nelson lodged a complaint against Buechler and Edenton. Buechler’s

and Edenton’s supervisors instructed them to stop their harassing behavior.

       In 2009, the associate director of human resources approached Nelson and showed her a

letter detailing time-card fraud allegations made against Nelson by Buechler and Edenton between

2003 and 2009. The letter was addressed to Buechler’s supervisor. The associate director told

Nelson that the human resources department believed that Buechler had unfairly targeted Nelson.

Buechler’s supervisor again told her to stop harassing Nelson and restricted Buechler’s access to

Nelson’s time cards. At some indeterminate point in time, Edenton approached Nelson at work and

told her that Edenton hated her because “cute, skinny blonde cheerleader types made her life hell

growing up.”

       In 2013, Nelson and Buechler began to work together as team members on a software

implementation project. Initially, Nelson and Buechler worked well together. But in April 2015,

Edenton transferred into Buechler’s department and began to work directly under Buechler. At that

time, “the atmosphere and mood of the of the office changed.” Complaints against Nelson were

lodged from the payroll department, which consisted of Buechler, Edenton, and two other

employees. At work meetings, Buechler also mentioned incidents related to past allegations of

time-card abuse. These events in 2015 caused Nelson to experience a great deal of stress and

anxiety.

       In December 2015, a consultant mentioned generally the issue of time-card fraud at a work

meeting attended by Nelson, Buechler, and Edenton. Buechler and Edenton, who were seated in

front of Nelson, turned around and looked back at her when the topic of time-card fraud was

mentioned. Nelson had a panic attack and left the meeting. Due to her impaired mental state caused

by Buechler and Edenton’s harassment, Nelson requested leave from work under the Family and
                                                2
Medical Leave Act of 1993. She later applied for and received long-term disability benefits. But

in April 2017, Salt Lake County forced Nelson to retire after her insurer discontinued her disability

benefits.

       Nelson sued Buechler, Edenton, Salt Lake County, and her long-term disability insurer.

Nelson’s claims against Buechler and Edenton (hereinafter, the individual defendants) arise under

42 U.S.C. § 1983. Nelson alleges that the individual defendants deprived her of her due process

rights guaranteed by the Fifth and Fourteenth amendments to the U.S. Constitution. The individual

defendants moved to dismiss the claims against them. They argue that they are entitled to dismissal

because they did not deprive her of any procedural due process rights.

                                            ANALYSIS

       42 U.S.C. § 1983 creates a cause of action for the depravation of a right secured by the

Constitution. In her complaint, Nelson asserts that the individual defendants deprived her of

procedural due process rights guaranteed by the Constitution. Courts “examine procedural due

process questions in two steps: the first asks whether there exists a liberty or property interest

which has been interfered with by the State[;] the second examines whether the procedures

attendant upon that deprivation were constitutionally sufficient.” Kentucky Dep’t of Corr. v.

Thompson, 490 U.S. 454, 460 (1989) (citation omitted).

       Nelson articulates three general theories of liability under her § 1983 claim against the

individual defendants. First, she alleges that the individual defendants deprived her of her

procedural due process rights associated with her public employment. Nelson claims that because

the individual defendants caused her mental breakdown, which led to her extended absence from

work, the individual defendants are liable for Salt Lake County’s termination of her employment

without due process. Nelson also asserts that the individual defendants are liable under this theory
                                                 3
because they constructively terminated her employment by creating an untenable work

environment. Second, Nelson alleges that the individual defendants are liable because Salt Lake

County terminated her in a manner that impugned her good name without providing a

name-clearing hearing. Third, Nelson argues that the individual defendants deprived her of life and

property without procedural due process. She asserts that the harassment perpetrated by the

individual defendants deprived her of “life” because she suffered long-term psychological injuries.

Nelson also claims that the harassment deprived her of property without due process because she

had to pay into early retirement when Salt Lake County forced her out of her employment.

       The individual defendants argue the § 1983 claims against them should be dismissed for

two reasons. They argue that the claims should be dismissed under Rule 8(a)(2) of the Federal

Rules of Civil Procedure because the complaint provides too little detail regarding what each

individual defendant did and when they performed these acts. The individual defendants also argue

that because the complaint does not allege that they deprived Nelson of a termination hearing, a

name-clearing hearing, or any other procedure guaranteed by the Constitution, they cannot be

liable. 2 Because the court finds the individual defendants’ second argument to be dispositive, the

court addresses only this contention.




2
   The individual defendants comingled these two arguments and presented them as
interchangeable. The court, however, finds that they are two distinct arguments. The complaint,
read as whole, provides adequate detail regarding which defendant did what. But the lack of any
alleged facts showing the individual defendants’ personal involvement in the purported
constitutional depravations is fatal to Nelson’s claims against the individual defendants.
The individual defendants also argued that, to the extent that Nelson was asserting a hostile work
environment claim under § 1983, they are entitled to qualified immunity. But when Nelson
clarified that she was not asserting a violation of any rights under Tile VII, the individual
defendants abandoned their qualified immunity argument.
                                                4
I.     NELSON ASSERTS PROCEDURAL DUE PROCESS CLAIMS

       Although Nelson asserts several different theories as to how the individual defendants

deprived her of her due process rights, all of these theories rest upon procedural due process claims.

Nelson’s claim that the individual defendants deprived her of any due process rights attendant to

her public employment requires her to prove that the individual defendants denied her a

termination hearing. “An essential principle of due process is that a deprivation of life, liberty, or

property ‘be preceded by notice and opportunity for hearing appropriate to the nature of the case.’”

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (citation omitted). “This principle

requires ‘some kind of a hearing’ prior to the discharge of an employee who has a constitutionally

protected property interest in his employment.” Id. (citation omitted); accord Harjo v. Varnum Pub.

Sch., 166 F.3d 347 at *2 (10th Cir. 1998) (unpublished table decision) (“Federal constitutional law

requires only notice and a fair and impartial adversarial hearing before an employee may be

permanently deprived of his property interest in employment.”). Thus, an indispensable element

of Nelson’s employment claim is the denial of an appropriate procedure for her to challenge Salt

Lake County’s decision to terminate her.

       Nelson’s allegation that the individual defendants created an environment that amounted

to constructive discharge does not relieve her of the obligation to prove that the individual

defendants deprived her of appropriate procedural safeguards. A constructive discharge in itself

does not constitute a violation of due process. Lauck v. Campbell County, 627 F.3d 805, 813 (10th

Cir. 2010). In order to make out a constructive discharge claim, Nelson must also prove that the

individual defendants denied her the necessary procedure associated with her constructive

termination. See id.



                                                  5
       Nelson’s claim that she had been terminated in a way that damaged her reputation also rests

upon an alleged denial of an appropriate procedure. “[I]njury to reputation by itself [is] not a

‘liberty’ interest protected under the Fourteenth Amendment.” Siegert v. Gilley, 500 U.S. 226, 233

(1991). If a government employer publishes false statements harmful to an employee’s good name

in connection with his or her termination, due process requires only an opportunity to refute the

charges through a name-clearing hearing. Bd. of Regents of State Colleges v. Roth, 408 U.S. 564,

573 & n.12 (1972); McDonald v. Wise, 769 F.3d 1202, 1213 (10th Cir. 2014). Thus, Nelson must

prove that the individual defendants deprived her of an adequate name-clearing hearing in order

to make out a due process claim against them under this theory.

       Finally, although Nelson’s claim that the individual defendants deprived her of life and

property through their harassing conduct is somewhat amorphous, the complaint specifies that this

claim is based upon an alleged denial of procedural due process. Nelson titles this claim as

“Depravation of life and property with the injuries that Ms. Nelson incurred without due process.”

In her response to the motion to dismiss, Nelson further clarified that “[t]his claim incorporates

the other procedural due process violations under the 1983 claims and notes [sic] that the

violations also deprived her of her [sic] of these additional rights related to life and her health.”

(Emphasis added).

II.    NELSON DOES NOT PLEAD FACTS SHOWING THAT THE INDIVIDUAL
       DEFENDANTS DENIED HER ANY PROCESS DUE

       All of Nelson’s due process claims require proof that the individual defendants failed to

provide an adequate procedure. But Nelson does not allege facts showing that the individual

defendants withheld a termination hearing, a name-clearing hearing, or any other procedure

guaranteed by due process. The individual defendants were not Nelson’s supervisors and there is


                                                 6
no allegation that either of them had any authority to terminate her or provide any sort of hearing

or procedure in relation to her termination or the psychological injuries that she suffered. Instead,

the complaint repeatedly alleges that Salt Lake County effected Nelson’s termination by failing to

accommodate her return to work. Nelson also alleged that it was the county that failed to provide

a termination hearing or name-clearing hearing. In fact, Nelson concedes in her response brief that

the individual defendants had no authority to provide or deny official procedures. In her brief,

Nelson admits that a claim against Salt Lake County for inadequate policies and procedures could

not be applied to the individual defendants: “The fifth claim relates to the policies and procedures

related to long-term disability that violates [sic] the 14th amendment the policies and procedures

can only be against the county. [sic] There are no facts in this cause of action that relate to the

individuals and the first paragraph of the cause of action only notes the county and its policies are

implicated and not the individuals.” 3 In short, the individual defendants cannot be liable under

Nelson’s procedural due process claims because the individual defendants had no authority to

provide the procedures that Nelson claims she was entitled to.

       Nelson argues that the individual defendants should be held liable because their harassing

behavior is linked to Salt Lake County’s denial of process. She contends that the individual

defendants’ conduct was the but for cause of her leave of absence, which in turn led to Salt Lake

County’s unconstitutional denial of procedural due process rights. Nelson’s but-for causation

argument, however, is not supported by Tenth Circuit precedent. “A § 1983 claim requires

‘personal involvement in the alleged constitutional violation.’” Stewart v. Beach, 701 F.3d 1322,




3
  Nelson’s response brief also states: “There are no facts that are linked to the individuals under
the fifth claim as those are related to the policies and procedures implemented by the county.”
                                                 7
1328 (10th Cir. 2012) (quoting Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009)). Here,

the constitutional violation is the denial of process. But the complaint is devoid of any facts

suggesting that the individual defendants had a personal involvement in Salt Lake County’s

decisions to grant or withhold any procedure required by due process. Absent an “affirmative link”

between the individual defendants’ actions or inactions and the denial of a required procedure,

Nelson cannot prove her procedural due process claims against them. See Gallagher, 587 F.3d at

1069; see also Hileman v. N.M. Dep’t of Health, No. CV 04-803 WJ/DJS, 2006 WL 8444160, at

*14 (D.N.M. May 11, 2006) (granting summary judgment in favor of individual defendants on a

§ 1983 claim because the defendants “played no part in the decision-making process to demote

Plaintiff”).

                                 CONCLUSION AND ORDER

        The court GRANTS Jo Ann Buechler and Lena Edenton’s motion to dismiss the claims

against them. [Docket 37].

.

        Signed April 22, 2019.

                                             BY THE COURT



                                             ______________________________
                                             Jill N. Parrish
                                             United States District Court Judge




                                                8
